Citation Nr: 0517949	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  02-11 767	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder.

2.  Entitlement to increased initial rating in excess of 10 
percent for hypertension.

3.  Entitlement to increased (compensable) initial rating for 
left ear hearing loss.


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel







INTRODUCTION

Appellant had active military service from March 1976 to 
March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) that assigned 
an initial rating of 10 percent for service-connected 
hypertension.  Also on appeal are a July 2002 rating decision 
that denied service connection for a neurological disorder 
and a September 2004 rating decision that assigned an initial 
noncompensable evaluation for service-connected left ear 
hearing loss.  The three appeals were merged in May 2005.   

As the disability ratings under review are initial ratings, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application as explained below.

Appellant originally requested a hearing at the Board's 
offices in Washington, and a hearing was duly scheduled for 
May 2003.  However, appellant withdrew his request for 
hearing in writing in March 2003. 

The issues of service connection for neurological disorder 
and evaluation for hypertension were remanded for further 
development in October 2003.  That development has been 
accomplished, and the file has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  Appellant has service connection for migraine headaches, 
currently rated as 30 percent disabling.  There is no medical 
evidence that appellant has any neurological disability other 
than the migraine headaches.

2.  Appellant's blood pressure has not, at any time before or 
after the effective date of service connection, approximated 
a predominant diastolic pressure of 110 or more, or a 
predominant systolic pressure of 200 or more.

3.  Appellant has a Level I hearing loss in the service-
connected left ear.


CONCLUSIONS OF LAW

1.  Appellant does not have a neurological disorder that was 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2004).

2.  The criteria for an increased rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7101 (2004).

3.  The criteria for an increased (compensable) rating for 
left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, the Court held in Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 15, 2005) that error regarding 
the timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrated that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent preadjudication notice to the veteran 
regarding his claims of service connection by correspondence 
dated in February 2001.  In addition, the veteran was 
provided with VCAA notice in letters dated in February 2004 
and September 2004, with respect to his claims for increased 
initial evaluations for hypertension and hearing loss.  The 
relevant correspondence specifically addressed the 
requirements for an award of the benefits sought by these 
claims, informed the veteran of what information and evidence 
he must submit, what information and evidence will be 
obtained by VA, and the need for the veteran to advise VA of 
or to submit any evidence that was relevant to the claims.  
In addition, follow-up letters were issued in 2004, which 
advised the veteran of action taken, and types of evidence to 
submit.  As such, the correspondence provided in this case 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, the veteran has been provided with a copy of the 
appealed rating decisions, Statements of the Case (SOC) in 
July 2002 and February 2005, and a Supplemental Statement of 
the Case (SSOC) in February 2005.  These documents provided 
the veteran with notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claims and the 
evidence considered.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate these claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from those private medical providers that appellant 
identified as having potentially relevant evidence for 
development.  Appellant was afforded VA medical examinations 
to determine the etiology and severity of each of the four 
conditions for which he claimed service connection.  Finally, 
appellant was scheduled for a hearing before the Board per 
his request, but he subsequently advised the Board in writing 
that he did not want a personal hearing.  The Board 
accordingly finds that VA's duty to assist has been satisfied 
in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issues, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  His Report 
of Physical Examination at time of enlistment shows no 
abnormalities prior to service.  During service, appellant 
was treated for tension headaches in August 1979.  He was 
identified as having high blood pressure in September 1979 
and was monitored for hypertension thereafter.  Appellant's 
self-reported Report of Medical History at the time of his 
separation physical examination described his general health 
as "pretty good except for my nerves."  The Report of 
Medical History also lists history of frequent or severe 
headaches, pain or pressure in chest, high blood pressure, 
leg cramps, kidney stone or hematuria, foot trouble, 
depression or excessive worry, and nervous trouble; the 
examiner's endorsement on the Report of Medical History 
confirmed bilateral hearing loss and headaches treated with 
aspirin.  The Report of Medical Examination in September 1979 
noted three defects and diagnoses at the time of separation 
from service: hypertension, uncorrectable vision loss in the 
left eye, and bilateral hearing loss.  Appellant was 
discharged from military service in March 1980.  

The file contains office treatment notes from Dr. R.S., a 
private physician.  In November 1990, appellant had no 
current headaches, stress at work, and blood pressure under 
good control at work (130/88).  In October 1991, appellant 
had no headaches but much stress at work, and blood pressure 
144/90.  Appellant's blood pressure was 150/94 in July 1992 
and 140/94 in September 1993, and 140/90 in August 1994, with 
no comments regarding stress or headaches.  Blood pressure 
was 120/92 in December 1994, with headaches noted.  
Appellant's blood pressure was 148/90 in April 1997.  In July 
1997, appellant's blood pressure was 138/76 and headaches 
were noted as better.  Appellant's blood pressure was 134/78 
in March 2000, with note of occipital migraines.

In October 2000, appellant submitted a claim for service 
connection for bilateral hearing loss, nerves, headaches, and 
hypertension.    

Appellant had a VA neurological examination in March 2001.  
Appellant complained of headaches, beginning in 1980.  Some 
headaches reportedly occurred in the occipital region at the 
end of the day, lasted several hours, and were relieved by 
rest; others (migraines) occurred on one side of the head or 
the other, were accompanied or preceded by scotomata, and 
lasted several hours.  The migraines reported occurred once 
or twice per month and were prostrating in their effect.  On 
examination, appellant's blood pressure was 158/86 and there 
were no neurological abnormalities noted.  The examiner's 
diagnosis was (1) migraines, and (2) tension headaches.

Appellant also had a VA psychiatric examination in March 
2001.  The examiner noted that there was no indication of 
psychiatric treatment in service, and no indication of 
substance abuse other than nicotine use.  Appellant stated 
that he had been taking prescription medication for the past 
8 or 9 years for "bad nerves."  Appellant was unable to be 
more specific about "bad nerves" but described general 
anxieties and worries.  Appellant stated that he continued to 
receive treatment for hypertension and that he experienced 
migraines every month or so.  Appellant said that his work 
was "going great" and that he had a good relationship with 
his family.  On examination, appellant had an appropriate 
affect.  The examiner' diagnosis was anxiety disorder, not 
otherwise specified, per history, post-military and probably 
in full remission.  The examiner assigned a Global Assessment 
of Function (GAF) level of 75.

Appellant also had a VA general medical examination in March 
2001.  Appellant denied any complications of high blood 
pressure and stated that hypertension was under good control 
with medication.   Appellant denied current chest pains or 
shortness of breath.  Appellant's blood pressure was 158/86, 
and no atherosclerotic complications of hypertension were 
present.  The examiner's diagnosis was hypertension.

Appellant also had a VA audiological examination in March 
2001.  Appellant complained that he occasionally needed 
speech to be repeated in order for him to hear and 
comprehend, and that he occasionally had difficult hearing on 
the telephone.  He reported in-service exposure to aircraft 
noise and some gunfire.  Appellant also reported periodic 
bilateral tinnitus beginning during his military service.   
Audiometric scores were as follows:
 

HERTZ - March 2001

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
15
15
20
25
18
LEFT
N/A
20
25
25
35
26

Speech recognition was noted as 96 percent right ear and 92 
percent left ear.  Impedance audiometry testing suggested 
normal functioning of the middle ear systems bilaterally.  
The examiner's diagnosis was mild drop in hearing in the 
right ear at 6 to 8 MHz, and mild-to-moderate sensorineural 
hearing loss (SNHL) in the left ear from 4 to 8 MHz.

Office notes from Dr. R.S. show that appellant's blood 
pressure was 144/70 in April 2001.

The RO issued a rating decision in November 2001 that granted 
service connection for migraines (rated 30 percent disabling) 
and for hypertension (rated 10 percent disabling) but denying 
service connection for nervous condition and for bilateral 
hearing loss.

Appellant had a VA clinical examination in May 2002.  The 
clinician noted past medical history of hypertension, 
migraine headaches, and anxiety disorder.  Appellant stated 
that he was currently feeling well and had no specific 
complaints.  Blood pressure was 166/98, and pain was 0.  
There were no neurological abnormalities.  The clinician's 
assessment was elevated hypertension and migraine headaches.  

Appellant submitted a Notice of Disagreement (NOD) in June 
2002.  The NOD requests an earlier effective date for service 
connection, i.e. service connection to the date of discharge 
rather than to the date of submission of the claim.  The NOD 
also asserts that an initial evaluation in excess of 10 
percent should be awarded for hypertension because that is a 
potentially life-threatening disorder.  The NOD further notes 
that service connection for a "nervous condition" was 
erroneous because appellant intended the claim to be for a 
physical neurological condition rather than a psychiatric 
nervous disorder.  Finally, the NOD asserts that service 
connection for bilateral hearing loss was incorrectly denied 
because the condition began in service.

In July 2002, in response to appellant's NOD, the RO issued a 
rating decision denying service connection for a neurological 
disorder.  The denial was based on a finding that the only 
neurological disability shown by examination was headaches, 
which were already service-connected.

Office notes from Dr. R.S. show that appellant had blood 
pressure of 152/92 in March 2003.  Appellant reported regular 
tension headaches with aura, and also pain in the back of the 
head.   Appellant continued to take medication for migraines.

The Board issued a decision in October 2003 that denied 
entitlement to an earlier effective date for service 
connection.  The same decision denied service connection for 
right ear hearing loss but granted service connection for 
left ear hearing loss, with evaluation to be conducted in due 
course by the Agency of Original Jurisdiction.  

Office notes from Dr. R.S. show that appellant had blood 
pressure of 142/92 in October 2003.  Appellant reported that 
headaches were more infrequent and also lower in intensity.  

A VA clinical note dated October 2003 shows that appellant 
reported taking medication for migraines and osteoarthritis.  
Without medication, appellant's pain would be a subjective 
level 8 on a 10-point scale, but medication reduced pain to a 
comfortable level 2.

Appellant had a VA clinical examination in November 2003.  
Appellant stated that he was feeling well and had no new 
problems.  His blood pressure was 130/84, and pain was 0.  
The clinician's assessment was hypertension.

Office notes from Dr. R.S. show that appellant's blood 
pressure in April 2004 was 160/90.  Appellant reported 
headaches with aura, but without nausea or vomiting.

Appellant had a VA clinical examination in June 2004.  
Appellant denied current complaints.  His blood pressure was 
138/71, and pain was 0.  The clinician's assessment was blood 
pressure stable, and occasional use of medication for 
migraines.

The RO issued a rating decision in September 2004 that 
assigned an initial noncompensable evaluation to appellant's 
service-connected left ear hearing loss. Appellant submitted 
an NOD on this issue in October 2004.    

Office notes from Dr. R.S. show that appellant's blood 
pressure in November 2004 was 142/84.  Appellant voiced no 
complaints.  Appellant reported reduced headaches.  Appellant 
reported increase of migraines to three times per week, but 
manifested by aura only and no pain.

 



III.  Analysis

Service Connection for a Neurological Disorder

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred during active military service, or, 
if preexisting such service, was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 
C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of service connection for a 
particular disability, there must be: medical evidence of a 
current disability; medical evidence, or in some 
circumstances lay evidence, of in-service occurrence or 
aggravation of the disease or injury; and medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

The first Hickson element is medical evidence of a current 
disability.  In this case, there is no medical evidence of 
any neurological disability other than migraine headaches, 
for which appellant has already been granted service 
connection.  Appellant has not named any claimed neurological 
disability with any specificity, instead referring vaguely to 
his service-connected migraines and service-connected 
hypertension as somehow connected to an unidentified 
neurological disorder.  The VA neurological examiner was 
unable to identify a neurological disability other than 
migraines, and treatment notes from VA and private medical 
clinics have not revealed a current neurological condition.  
The Board accordingly finds that the first part of the 
Hickson analysis (medical evidence of a current disability) 
is not satisfied.

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability ... in the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  This is the essence of the first 
part of the Hickson analysis.  There being no evidence of a 
current neurological disability, the Board finds that there 
is no claim, and service connection must be denied.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the doctrine of 
reasonable doubt does not apply.

Increased Rating - General

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Further, there is a legal distinction between a 
claim for an "initial" rating and an "increased" rating 
claim; an appeal from an initial assignment of a disability 
rating requires review of the entire time period involved, 
and contemplates "staged ratings" where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Since this is an 
appeal of two initial disability ratings, the Board has 
considered the entire service and post-service period.

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2003).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes. Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  However, 
the evaluation of the same manifestation under different 
diagnoses is to be avoided, since that would constitute 
pyramiding.  Brady V. Brown, 4 Vet. App. 203 (1993), citing 
38 U.S.C.A. § 1155.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Increased Rating for Hypertension

Under VA rating criteria, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90mm or 
greater, and "isolated systolic hypertension" means that 
the systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1) (2004).

Appellant's hypertension falls squarely under Diagnostic Code 
7101 (hypertension) and no other code would be more 
appropriate.

The schedular criteria under Diagnostic Code 7101 are as 
follows: For a rating of 10 percent: diastolic pressure 
predominantly 100 or more; or, systolic pressure 
predominantly 160 or more; or, minimum evaluation for an 
individual with a history of diastolic pressure of 100 or 
more who requires continuous medication for control.  For a 
rating of 20 percent: diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  For a 
rating of 40 percent: diastolic pressure predominantly 120 or 
more.  For a rating of 60 percent: diastolic predominantly 
130 or more.

Applying the rating criteria above to the evidence on file, 
the Board finds that appellant's condition has most closely 
approximated the criteria for a rating of 10 percent, the 
current rating, at all times before and after the grant of 
service connection.  There are numerous blood pressure 
readings on file, of which the highest pressure of record was 
166/98 in May 2002; the second highest reading of record was 
160/90 in April 2004.  These two readings are barely high 
enough to qualify for the minimum rating of 10 percent, and 
are nowhere near the rating criteria for the higher rating of 
20 percent, i.e. predominant diastolic pressure of 110 or 
more or predominant systolic pressure of 200 or more.  The 
Board accordingly finds that the schedular criteria for a 
rating higher than 10 percent have not been met.
  
When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the doctrine of 
reasonable doubt does not apply.

Increased Rating for Left Ear Hearing Loss

Appellant's service-connected left ear hearing loss falls 
squarely under Diagnostic Code 6100 (hearing impairment) and 
no other code would be more appropriate.

Evaluation for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometric test.  38 C.F.R. § 4.85(a) (2004).  Hearing 
impairment is determined by averaging the hearing impairment 
at each of the four designated frequencies (1000, 2000, 3000, 
and 4000 Hertz (Hz)).  This results in a Puretone Threshold 
Average for each ear.  The Puretone Threshold Average is 
charted, in conjunction with the Speech Discrimination 
Percentage for that ear, in Table VI of 38 C.F.R. § 4.85 
(2004).  This results in a score, expressed as a Roman 
numeral, for each ear.  The Roman numeral scores for both 
ears are than charted in Table VII of 38 C.F.R. § 4.85 
(2004), and the intersection of the scores provides the 
percentage of disability.  


Table VI
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE.

Puretone Threshold Average
0-41
42-48
49-55
55-62
63-69
70-76
77-83
84-90
91-97
I
II
IIII
IV
V
VI
VII
VIII
IX 

Table VII
PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Evaluations of defective hearing are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1993).  
However, effective June 10, 1999, there are two provisions 
for evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 (2004) as discussed above.  
One exception applies when the Puretone Threshold at each of 
the four specified frequencies (1000 Hz, 2000 Hz, 3000 Hz, 
and 4000 Hz) is 55 decibels or more, and the other exception 
applies when the Puretone Threshold is 30 decibels or less at 
1000 Hz and 70 decibels or more at 2000 Hz.  Neither 
situation applies to appellant's situation in the 
audiological examination of record, so the standards of 38 
C.F.R. § 4.85 apply.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383(a)(3), which pertain to total 
deafness in one ear as a result of service-connected 
disability and hearing loss disability in the other ear as a 
result of nonservice-connected disability. 38 C.F.R. § 
4.85(f).
 
Applying the determinations of the March 2001 examination to 
Table VI, appellant's left ear (puretone average 26 and 
speech discrimination 92 percent) is a Level I hearing loss.  
Appellant's nonservice-connected right ear receives a Level I 
designation.  When the two Level I hearing losses are charted 
in Table VII, the result is a 0 percent rating.  The Board 
accordingly finds that the rating schedule does not support a 
compensable rating for appellant's left ear hearing loss.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the doctrine of 
reasonable doubt does not apply.





	(continued on next page)





ORDER

Service connection for a neurological disorder is denied.

Increased rating in excess of 10 percent for hypertension is 
denied.

Increased (compensable) rating for left ear hearing loss is 
denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


